Citation Nr: 1508899	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-00 806	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right clavicle fracture.

2.  Entitlement to service connection for bicipital tendonitis.

3.  Entitlement to service connection for a right second finger fracture.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION


The Veteran appellant had active service in the United States Army from July 2006 to November 2009, including a year in Iraq.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file.

In his December 2011 VA Form 9, the appellant requested a Board videoconference hearing.  The requested hearing was scheduled for March 25, 2014.  Prior to the hearing, the appellant's representative asked that the hearing be rescheduled.  The videoconference hearing was therefore rescheduled for July 21, 2014; the appellant failed to appear at that hearing.  The May 2014 letter advising the appellant that his hearing had been scheduled for July 21, 2014 was sent to the same address as the letter that advised him of the March 2014 hearing and, although the appellant's representative indicated in the November 2014 informal hearing presentation that the letter had not been sent to the correct address, there is no evidence of record to indicate that the May 2014 hearing notice letter had been returned as undeliverable.  

The appellant's claims file was transferred to the Board in March 2014.  An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a personal hearing.  Any such request or additional evidence must be submitted directly to the Board and not the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(a).  The Board will not accept a request for a personal hearing except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R. § 20.1304(b).  If good cause is not shown, the request for a personal hearing will be referred to the agency of original jurisdiction without action by the Board concerning the request.  See 38 C.F.R. § 20.1304(b)(i).  As the appellant's representative filed a new request for a personal hearing more than 90 days following certification to the Board and did not demonstrate good cause for the delay, the Board will not take action in regard to the November 2014 request for a hearing.  The request for a hearing is referred to the agency of original jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that the appellant has received medical treatment from VA facilities.  For example, the report of the July 2010 VA medical examination reflects that the appellant was "under the care of VA" and the report of the August 2013 VA mental health examination indicates that the examiner reviewed the appellant's VA treatment records and referred to an "impairment of clavicle or scapula".  However, the evidence of record does not contain any VA treatment records. 

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since November 2009 must be obtained. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO afforded the appellant a general medical examination in July 2010.  However, as noted above, VA treatment records are missing from the evidence of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder). 

Besides not having access to all of the appellant's VA treatment records, the examiner did not discuss the in-service findings regarding the appellant's claimed fractures.  In particular, the examiner did not address the May 2009 and July 2009 x-ray reports stating that the appellant had incurred a mildly angulated right mid-clavicular fracture that was minimally displaced.  The examiner also failed to address the August 2007 x-ray report that stated that the appellant had a tuft fracture through the digital tuft of the right ring finger.  (The Board notes that this x-ray report refers to the right ring finger while a subsequent treatment report refers to a fracture of the right second finger.)  In August 2009, the appellant was assessed with right shoulder pain and biceps tendonitis and with a significant postural component - this was five months after the initial injury.  Furthermore, the appellant was diagnosed in service with lumbago, backache, back strain and sacroiliac strain but there was no consideration of whether the currently diagnosed lumbar spine disorder (bilateral spondylolysis) found by the examiner to be congenital in nature had been aggravated by in-service injuries.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a lumbar spine disorder pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that any such pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, these deficiencies must be rectified and a medical opinion on these points must be obtained from a VA orthopedist. 

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA or other government) who have treated him for any right hand, right shoulder, bicep tendonitis, left wrist or low back condition since November 2009.  After securing the necessary release(s), obtain all available outstanding records.  In particular, all VA treatment records from November 2009 onward must be obtained.

3.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records. 

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination by a physician specializing in orthopedics to determine the nature, extent, onset date, and etiology of his claimed right shoulder/scapula/biceps, right hand, left wrist and lumbar spine pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as X-rays, deemed necessary should be performed. 

The examiner must consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any claimed disorder found.  The examiner must offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows: 

      (a) Is the appellant currently diagnosed with any chronic right shoulder, clavicle or scapula disorder?  Any chronic bicep disorder?  Any chronic right finger disorder?  Any chronic left wrist disorder?  Any chronic lumbosacral spine disorder?  The examiner must discuss the clinical significance of the appellant's various instances of treatment for relevant complaints during his active service from July 2006 to November 2009, as well as the May 2009 and July 2009 x-ray reports stating that the appellant had incurred a mildly angulated right mid-clavicular fracture that was minimally displaced and the August 2007 x-ray report that stated that the appellant had a tuft fracture through the digital tuft of the right ring finger.

      (b) What is the likelihood, based on what is medically known about any such diagnosed disorder(s), that any of the appellant's claimed pathology had its onset during his military service from July 2006 to November 2009? 

      (c) What is the likelihood, based on what is medically known about any such diagnosed disorder(s), including degenerative changes, that any of the appellant's claimed pathology had its onset within one year of his separation from service in November 2009? 

      (d) Does the evidence clearly and unmistakably (i.e., it is undebatable) show that the appellant had a lumbar spine disorder when he entered service in January 2006?  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting lumbar spine disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

Please identify any such evidence with specificity.

In assessing the relative likelihood as to origin and etiology of the condition(s) specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that each claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the orthopedic physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

6.  After all appropriate development has been completed and the referral for a hearing has been addressed, consider all of the evidence of record and re-adjudicate the service connection claims on appeal with consideration of all theories of service connection, to include direct, presumptive, secondary and aggravation of a preexisting disorder.

7.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

